Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan (US 2016/0089116 A1), and further in view of Swingler (IEEE Trans. on Acous., 1989) (search report).
Regarding claims 1 and 10, Duncan teaches a method for generating an ultrasound image with improved lateral resolution, the method comprising: 
obtaining channel data [receive beamformer #16; 0003 component frame of data is acquired by scanning along scan lines at one angle relative to a transducer.] by way of an ultrasonic probe [0067 The transducer 14 … such as a handheld probe, a catheter probe, or an endocavity probe. Multiple spatially distributed transducers or even scanning systems may be employed.; 0074 compound processor … control processors];
for each channel of the channel data, segmenting the channel data based on an axial imaging depth of the channel data [0046 In the projection images, the same intensity is provided along each steering direction or scan line. In other embodiments, the intensity varies as a function of depth.; 0071 Using dynamic focusing, the delays and apodizations applied during a given receive event or for a single scan line are changed as a function of time.];
for each segment of the segmented channel data: estimating an [extrapolation] based on the segmented channel data [0056 interpolation, extrapolation or other processes are used to compound any data representing adjacent or similar but not identical spatial locations]; and
extrapolating [data] in an azimuthal direction [thereby generating extrapolated] [data] [0056] in the azimuthal direction [0030 transducer is wobbled about an axis such as the azimuth axis; fig. 2 shows a sweep consisting of three steered frames #70 #72 #74 which are to be compounded by for example extrapolation; 0026 further describes that transducer is rotated which is analogous to the azimuthal direction of the sweep shown in fig. 2]; and
summing the extrapolated channel data across all segments, thereby generating the ultrasound image [0026 By combining the data for the overlapping regions, steered compounding is provided; 0041 data along each scan line or lines…are summed; 0071 The delayed and apodized signals are summed with a digital or analog adder].
Duncan does not explicitly teach … and yet Swingler teaches extrapolating by an extrapolation filter [pg. 16, col. 2 In Section II, we review the extrapolation and interpolation concepts.] based on the segmented channel data [pg. 17, sec. c next extrapolated samples…is obtained similarly by modifying (2) to include the new value…in the formula…process can be viewed as a filtering process at sketched in Fig. 1 …extrapolated values are those produced in sequence as the filter is allowed to run freely…transfer function of this extrapolation filter; pg. 19, col. 2 use a running average…to predict the missing data for the current snapshot], the extrapolation filter having a filter order [pg. 17, col. 2 we use a 1-step linear-prediction extrapolator, based on a pth-order predictor], extrapolating by an extrapolation factor, the segmented channel data [pg. 19, col. 2 Burg…windowed Burg…Marple least squares algorithm], based on the extrapolation filter, thereby generating extrapolated channel data [pg. 20, col. 2 always leads to a gain greater than that for the full physical array of length equal to the effective extrapolated aperture. This is due to the fact that the extrapolated data segments are assumed to be free].
	It would have been obvious to implement the extrapolation as taught by Duncan, with the extrapolation filter and extrapolation factor as taught by Swingler so that the gain/weighting of the beamforming may be computed.
Regarding claim 5, Duncan as modified by Swingler teaches the method as claimed in claim 1, wherein the estimation of the extrapolation filter is performed using an autoregressive model [sec. II .autoregressive … linear predictive spectral modeling].
Regarding claim 6, Duncan as modified by Swingler teaches the method as claimed in claim 1, wherein the estimation of the extrapolation filter is performed using the Burg technique [sec. II Burg method modified with a subtle windowing effect].
Regarding claim 7, Duncan as modified by Swingler teaches the method as claimed in claim 1, wherein the filter order is less than or equal to 5, for example less than or equal to 4 [sec. III model order P=0, 1, 2, 4 and 6.].
Regarding claim 8, Duncan as modified by Swingler teaches a method as claimed in claim 1, wherein the extrapolation occurs in the azimuthal direction in the aperture domain [search report indicates in context with eqs. 3 and 5 that the extrapolation occurs in the azimuthal direction in the aperture domain].
Regarding claim 9, Duncan as modified by Swingler teaches a computer program comprising computer program code means which is adapted, when said computer program is run on a computer, to implement the method of claim 1 [sec. VII computational load].
Regarding claim 11, Duncan also teaches an ultrasound system, the system comprising: an ultrasonic probe; a controller as claimed in claim 10; and a display device for displaying the high lateral resolution ultrasound image [0074 (i.e. receive beamformer 16, detector 18, scan converter 20 and display 24)].
Regarding claim 12, Duncan also teaches a system as claimed in claim 11, wherein the system further comprises a user interface having a user input [0065 In alternative embodiments, all or part of the system 10 is a workstation or computer for processing or displaying medical images.].

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan (US 2016/0089116 A1) and Swingler (ICASSP 86, 1986) as applied to claim 1 above, and further in view of Shokrollahi (US 6,200,266 B1).
Regarding claim 2, Duncan teaches extrapolation [0056]. Duncan does not explicitly teach … and yet Shokrollahi teaches a method as claimed in claim 1, the method further comprising: for each axial segment of the channel data [col. 24:55-60 pulse-echo data was obtained by scanning transducer 20 laterally and acquiring axial scans of backscatter versus depth … A-scans], applying a Fourier transform to an axial segment of the channel data [fig. 1a shows n-point FFT following #10 a/d conversion of pulse-echo and windowing #11]; and performing an inverse Fourier transform on the [channel data] [fig. 1a shows inverse n-point FFT #17 following FFT].
It would have been obvious to combine the extrapolation as taught by modified Duncan, with the FFT and inverse FFT as taught by Shokrollahi so that filtering may be efficiently applied in the Fourier domain and then converted back to the time/depth domain for image display.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan (US 2016/0089116 A1) and Swingler (ICASSP 86, 1986) as applied to claim 12 above, and further in view of Papanicolau (US 2017/0254889 A1).
Regarding claim 13, Duncan does not explicitly teach … and yet Papanicolau teaches a system as claimed in claim 12, wherein the user input is adapted to adjust the axial depth of the axial segment [0110 On the basis of sampled returned ultrasound signals, RF signals are generated and are associated with respective scan lines to represent a characteristic of the specimen at each of multiple locations within the specimen along each of said scan lines. In some embodiments, the multiple locations along each scan line are defined by gates, which define an axial (i.e. depth dependent) portion of scan line (or multiple adjacent scan lines).].
It would have been obvious to select data segments as taught by Duncan, with the range/depth gating as taught by Papanicolau so that only a portion of the tissue which is of interest may be imaged while excluding clutter from other depths.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan (US 2016/0089116 A1) and Swingler (ICASSP 86, 1986) as applied to claim 12 above, and further in view of Pelissier (US 20110196237 A1).
Regarding claim 14, Duncan does not explicitly teach … and yet Pelissier teaches a system as claimed in claim 12, wherein the user input is adapted to alter the extrapolation factor [0147 ultrasound probe to obtain B-mode image; 0149 users may select an extrapolation function from a library of extrapolation functions corresponding to particular blood vessel types and/or blood vessel locations.].
It would have been obvious to combine the extrapolation as taught by Duncan, with the user selectable extrapolation functions as taught by Pelissier so that particular locations may be imaged.
Regarding claim 15, Duncan as modified by Pelissier teaches a system as claimed in claim 12, wherein the user input is adapted to alter the filter order [0147; 0149 extrapolation functions understood to contain plurality of terms inherently].

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. Regarding pgs. 7-8, Duncan depicts a sweep formed from multiple beams which are to be compounded or combined with interpolation/extrapolation [fig. 2]. Further an azimuthal direction or sweep arises from rotating the transducer [0026]. See also [Økland, Inger. "Biases in second-trimester ultrasound dating related to prediction models and fetal measurements." (2012).]


    PNG
    media_image1.png
    712
    615
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645